DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-13 objected to because of the following informalities: 
In Claim 1, any instance of the word “till” as a colloquial replacement for “until” should be replaced with the proper English spelling of the word.
The preamble of Claims 2-13 should be changed from “a process as claimed in claim 1…” to “[[A]] The process as claimed in claim 1…”
Claim 5 should be amended to read “…wherein the process further comprises adding a surfactant to the aqueous solution of sodium silicate.”
In Claim 7, the claim should amended to read to the effect of “the sodium silicate solution has a concentration of sodium silicate…” Any term that properly encompasses a similar meaning may be used, such as “normality” or “molality”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claim 6, it is unclear whether the percentages claimed correspond to the concentration of a surfactant solution being added, or if said percentages correspond to the relative loading of pure surfactant to the reaction mixture – thus, the claim is rendered indefinite. Applicant should clarify what said percentages correspond to. The examiner will interpret the limitation as meaning the relative loading of pure surfactant to the reaction mixture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US Patent 10,894,872 B2).
Regarding Claim 1, Boivin discloses specific process for the preparation of a precipitated silica (Col 3, line 22). This reads on Claim 1, in which a process for preparing precipitated silica is disclosed. Further, Boivin discloses that the sodium silicate may exhibit a concentration between 40 and 330 g/L (Col 4, lines 8-10). Using equations [1] and [2] below, the pH of the solutions resulting from such teachings may be calculated and would result in a range between 11.61 and 13.72. Additionally, Boivin discloses the preferred range of temperature for the reaction to be between 75 and 97 °C. This overlaps with and makes obvious the limitations of Claim 1, in which preparing an aqueous solution of sodium silicate having a pH in a range of 10.6 to 10.8 by adding a sodium silicate solution to water at a temperature in a range of 70 degree Celsius to 160 degree Celsius is disclosed.
Na2SiO3 (aq.) + 2H2O (l) → NaOH (aq.) + H2SiO3 (aq.)
[1]
NaOH (aq.) + H2O (l) → NaH (aq.) + OH-
[2]

2/g and a CTAB surface area of the inventive precipitated silica between 40 and 525 m2/g (Col 11, lines 17-19). This overlaps with and makes obvious the limitations of Claim 1, in which wherein the precipitated silica has a CTAB surface area in a range of 150 to 350 m2/g and a BET surface area in a range of 190 to 380 m2/g, such that the CTAB surface area of precipitated silica is inversely proportional to sodium ion concentration in the initial phase is disclosed. 
	Further regarding Claim 1, Boivin does not explicitly disclose multiple phases of adding sodium silicate solution, an acid, and water to the sodium silicate solution in multiple phases; however, one of ordinary skill in the art would find it obvious to add the reactants in any number of phases necessary to avoid shocking the reaction mixture and to ensure full reaction of all species in the reaction vessel.

	Further regarding Claim 1, Boivin is silent regarding an aging step lasting between 5 minutes and 2 hours; however, one of ordinary skill in the art would find it obvious to wait an amount of time necessary to recover such a reaction product when the reaction has completed in order to maximize the reaction yield.
Regarding Claim 2, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while Boivin is silent regarding a pause in between addition phases consisting of between 5 minutes to 1 hour, one of ordinary skill in the art would find it obvious to wait an amount of time necessary to recover such a reaction product when the reaction has completed in order to maximize the reaction yield.
Regarding Claim 3, the prior art makes obvious the limitations of Claim 2 as shown above. Further, while Boivin is silent regarding a 3 phase addition step, one of ordinary skill would find it obvious to add the reactants in such a way and in such amounts as to avoid shocking the reaction mixture and to ensure full reaction of all species in the reaction vessel.
Regarding Claim 4, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while Boivin does not disclose the sodium silicate solution, the water and the acid are simultaneously added to the aqueous solution of sodium silicate over a time period in a range of 10 minutes to 2 hours, one of ordinary skill in the art would find it obvious to determine 
Regarding Claim 7, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, one of ordinary skill in the art would find it obvious to determine the amount of sodium silicate to add to achieve the pH required by Claim 1 and to achieve the proper ratio of reactants for the reaction.
Regarding Claims 8 & 9, the prior art makes obvious the limitations of Claim 1 as shown above. Further, Boivin discloses the use of sulfuric acid as the acidifying agent, and discloses it may have a normality between 0.4 and 36N (Col 3, lines 61-64).
Regarding Claim 10, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Boivin discloses the silica suspension obtained is filtered (Col 3, lines 42-52), the filtration cake obtained on conclusion of the filtration is subjected to a liquefaction operation (ibid), after which a slurry is obtained (Col 5, lines 19-25) and dried (Col 5, lines 43-50).

Claim 5-6, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boivin (US Patent 10,894,872 B2) in view of Waddell et al (Organic Polymer-Surface Modified Precipitated Silica, Journal of Applied Polymer Science, 1995).
Regarding Claim 5, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Boivin discloses that the precipitated silica exhibits a dispersive component of the surface energy of at least 40 mJ/m2 and of less than 43 mJ/m2 (Claim 1). However, Boivin does not disclose the process further comprises adding a surfactant to the aqueous solution of sodium silicate.
ibid).
Given this, one of ordinary skill in the art would recognize that Boivin lacks any teaching of how to modify the surface energy of the inventive article, and as such one of ordinary skill in the art would find it obvious to combine the method of producing precipitated silica disclosed by Boivin with the use of surfactants disclosed by Waddell in order to achieve the desired surface properties.
Regarding Claim 6, the prior art makes obvious the limitations of Claim 5 as shown above.  Further, one of ordinary skill in the art would find it obvious to add surfactant to the sodium silicate solution in the amount that would achieve the desired surface energy and characteristics for the intended applications.
Regarding Claim 11 & 12, the prior art makes obvious the limitations of Claim 10 as shown above.  Further, Boivin discloses that the precipitated silica exhibits a dispersive component of the surface energy of at least 40 mJ/m2 and of less than 43 mJ/m2 (Claim 1). However, Boivin does not disclose adding to the silica slurry a dispersing agent, nor does it disclose the use of specific dispersing agents or surfactants to be used.
Waddell et al. discloses the use of surface modified precipitated silica in rubber compounds (Introduction), directed toward the field of endeavor of the instant application and the prior art Boivin, said field of endeavor being the production and use of precipitated silica. Further, Waddell discloses the use of surfactants to modify the surface energy of the used ibid), and further discloses a table in which the composition of a rubber produced using precipitated silica and surface modifying agents is disclosed (Table II). In said rubber, the use of stearic acid, a long-chain fatty acid, is disclosed.
Given this, one of ordinary skill in the art would recognize that Boivin lacks any teaching of how to modify the surface energy of the inventive article, and as such one of ordinary skill in the art would find obvious motivation to combine the method of producing precipitated silica disclosed by Boivin with the use of the surface-modifying agents (or dispersing agents) disclosed by Waddell in order to achieve the desired surface properties.
Regarding Claim 13, the prior art makes obvious the limitations of Claim 11 as shown above.  Further, while none of the prior art disclose the use of calcium oleate, zinc oleate, zinc stearate or mixtures thereof, Waddell does disclose a surface modification process (Introduction) that utilizes surface acting agents. As such, one skilled in the art would find that there would be a finite list of possible dispersing agents (or surface acting agents) to pick and determine from; such a choice is not of an inventive skill and the selection of at least one of the claimed dispersing agents would have been obvious to one skilled in the art.
Regarding Claim 14, the prior art makes obvious the limitations of Claim 5 as shown above. Further, Boivin discloses that the precipitated silica exhibits a dispersive component of the surface energy of at least 40 mJ/m2 and of less than 43 mJ/m2 (Claim 1). However, Boivin does not disclose a surfactant, in which the surfactant is an anionic surfactant selected from the group consisting of sodium dioctyl sulfosuccinate, sodium oleate, and sodium dodecyl sulphate.
Waddell et al. discloses the use of surface modified precipitated silica in rubber compounds (Introduction), directed toward the field of endeavor of the instant application and the prior art Boivin (said field of endeavor being the production and use of precipitated silica). 
Given this, one of ordinary skill in the art would recognize that Boivin lacks any teaching of how to modify the surface energy of the inventive article, and as such one of ordinary skill in the art would find obvious motivation to combine the method of producing precipitated silica disclosed by Boivin with the use of the surface-modifying agents (or dispersing agents) disclosed by Waddell in order to achieve the desired surface properties.
Regarding Claims 15 & 16, the prior art makes obvious the limitations of Claims 5 as shown above. Further, Boivin discloses that the precipitated silica exhibits a dispersive component of the surface energy of at least 40 mJ/m2 and of less than 43 mJ/m2 (Claim 1). However, Boivin does not disclose the use of a cationic surfactant such as cetyl-trimethyl-ammonium bromide (CTAB).
Waddell et al. discloses the use of surface modified precipitated silica in rubber compounds (Introduction), directed toward the field of endeavor of the instant application and the prior art Boivin (said field of endeavor being the production and use of precipitated silica). Further, Waddell discloses the use of cetyl-trimethyl-ammonium bromide to modify the surface energy of the used precipitated silica (ibid), and further discloses the use of sodium dodecyl sulfate (SDS) (Surface Modification Procedure, step 2).
Given this, one of ordinary skill in the art would recognize that Boivin lacks any teaching of how to modify the surface energy of the inventive article, and as such one of ordinary skill in the art would find it obvious to combine the method of producing precipitated silica disclosed by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                     /SALLY A MERKLING/SPE, Art Unit 1738